Exhibit 3.1 (1) State of Delaware Office of the Secretary of State I, EDWARD J. FREEL, SECRETARY OF STATE OF THE STATE OF DELAWARE, DO HEREBY CERTIFY THE ATTACHED IS A TRUE AND CORRECT COPY OF THE CERTIFICATE OF INCORPORATION OF ''APTA HOLDINGS, INC.", FILED IN THIS OFFICE ON THE FOURTH DAY OF JUNE, A.D. 1999, AT 12:45 O'CLOCK P.M. A FILED COPY OF THIS CERTIFICATE HAS BEEN FORWARDED TO THE NEW CASTLE COUNTY RECORDER OF DEEDS. 3051961 8100 991224959 /s/ Edward J. Freel Edward J. Freel, Secretary of State AUTHENTICATION: 9786514 DATE: 06-04-99 CERTIFICATE OF INCORPORATION OF APTA HOLDINGS, INC. ARTICLE I NAME The name of the Corporation is: APTA HOLDLNGS, LNC, ARTICLE II REGISTERED OFFICE The address of the rc-Eistered office of the Corporation in the State of Delaware is The Corporation Trus:
